                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

KIMBERLY R. LACHNER,                          )
                                              )
                   Plaintiff,                 )
                                              )
vs.                                           )   Civil No. 18-cv-548-CJP
                                              )
COMMISSIONER of SOCIAL                        )
SECURITY,                                     )
                                              )
                   Defendant.                 )

                         ORDER for ATTORNEY’S FEES

PROUD, Magistrate Judge:

      Before the Court is Defendant’s Agreed Motion to Award Attorney Fees.

(Doc. 22).

      The parties agree that plaintiff is entitled to an award of $6,400 (six thousand

four hundred dollars and zero cents) for attorney fees and expenses.

      The Court finds that plaintiff is the prevailing party and is entitled to an

award of attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C.

§2412(d)(1)(B).    The Court further finds that the agreed upon amount is

reasonable and appropriate. This award shall fully and completely satisfy any and

all claims for fees and expenses that may have been payable to plaintiff in this

matter pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412.

      Defendant’s Agreed Motion to Award Attorney Fees (Doc. 22) is GRANTED.

The Court awards plaintiff Kimberly R. Lachner the sum of $6,400 (six thousand



                                          1
four hundred dollars and zero cents) for attorney fees and expenses. These funds

shall be payable to plaintiff, per Astrue v. Ratliff, 560 U.S. 586 (2010). However,

in accordance with the parties’ agreement, any part of the award that is not subject

to set-off to pay plaintiff’s pre-existing debt to the United States shall be made

payable to plaintiff’s attorney pursuant to the EAJA assignment previously executed

by plaintiff and counsel.

      IT IS SO ORDERED.

      DATE:     November 13, 2018.



                                      s/ Clifford J. Proud
                                      CLIFFORD J. PROUD
                                      U.S. MAGISTRATE JUDGE




                                         2
